Citation Nr: 0324221	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV)-related illness.  

2.  Entitlement to a higher evaluation for hepatitis, rated 
as zero percent disabling from February 14, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



REMAND

On November 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a medical 
specialist in liver disorders.  Provide 
the examiner with the following 
instructions:  

Please determine the current severity of 
the veteran's hepatitis.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
indicate whether the veteran's condition 
is symptomatic.  The examiner should 
indicate whether the veteran has liver 
damage, and if so, to what degree.  The 
examiner is requested to identify all 
residuals attributable to the veteran's 
service- connected hepatitis.  The 
examiner should specifically state 
whether the veteran's hepatitis is 
manifested by demonstrable liver damage, 
gastrointestinal disturbance, fatigue, 
anxiety, or depression.  If 
gastrointestinal disturbance is apparent, 
the examiner should indicate the degree 
of such disturbance (i.e., mild, 
moderate, marked), how often it occurs 
(i.e., recurrent or of several weeks 
duration, aggregating three or more a 
year and accompanied by disabling 
symptoms requiring rest therapy), and 
whether such symptomatology necessitates 
dietary restriction or other therapeutic 
measures.  

The examiner should also specify the 
presence or absence and degree of 
severity of any fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, weight 
loss, hepatomegaly, or right upper 
quadrant pain.  The frequency and 
severity of any incapacitating episodes 
should be indicated.  A complete 
rationale for all opinions should be 
provided.  Send the claims folder to the 
examiner for review.  

2.  Arrange with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a specialist 
in infectious diseases, if available, to 
determine the etiology of any HIV-related 
illness.  Provide the examiner with the 
following instructions:  

The examiner should determine the 
etiology of the veteran's HIV-related 
illness(es).  The examiner should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed HIV-related illness originated 
in, or is otherwise traceable to, 
military service, including the medical 
probabilities that the veteran had been 
infected with HIV during service in May 
1973, when he had a blood test.  (The 
examiner should note the following 
notations in the veteran's service 
medical records:  the veteran gave blood 
and was informed by the blood bank of a 
virus in his blood which may cause 
hepatitis in May 1973, hospitalization 
for probable serum hepatitis from 
September to October 1973, 
hospitalization for acute hepatitis 
secondary to alcohol toxicity during 
October 1974, and diagnoses of acute 
gonococcal urethritis from November 1974 
to March 1975.  The examiner also should 
note that the veteran initially tested 
positive for HIV in October 1995.)  The 
examiner should provide an opinion as to 
the probable onset of the veteran's 
exposure to and infection of HIV.  A 
complete rationale for all opinions 
should be provided.  Send the claims 
folder to the examiner for review.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




